                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, )               C/A No.: 9:19-cv-2163-RMG-MGB
                               )
       Plaintiffs,             )
                               )
               v.              )
Cody C. Kirkman, Individually; )
Amber Swinehammer,             )
Individually; Lindsey Gibson,  )
Individually; Cody C. Kirkman, )
Amber Swinehammer, and         )
Lindsey Gibson, as Agents/     )
Officers of Town of Bluffton   )
Police Department; and Town of )
Bluffton Police Department,    )
                               )
               Defendants.     )
___________________________)

TO:        Arie Bax, Attorney for Plaintiffs

                    _____________________________________________

                     DEFENDANTS’ MOTION TO STAY ALL ACTIVITY IN
                               THE INSTANT MATTER FOR
                                NO LESS THAN 90 DAYS
                     ____________________________________________

           Defendant Cody C. Kirkman, with the joinder of remaining Defendants, by and

through his undersigned counsel, respectfully moves this Court, in accordance with the

provisions of Federal Rules of Civil Procedure Rule 26(b), to stay all activity in the instant

matter for a period of no less than 90 days. Officer Kirkman so moves in light of an on-

going and parallel criminal investigation into the events which form the basis of the causes

of action put forth by Plaintiffs in their Complaint. The remaining named Defendants join

this Motion. The ongoing criminal investigation by federal authorities severely limits the

officers’ ability to properly participate in the litigation of the civil matter. This motion is



Doc #463
needed to safeguard the officers’ rights against self-incrimination secured by the Fifth

Amendment of the United States Constitution.

           As further demonstrated in the filed Affidavit of undersigned Civil Defense

Counsel Scott with relevant Exhibits thereto1, to include letters of the Investigating

Authority and letters of the Officer Kirkman’s Criminal defense counsel, and in the

accompanying Memorandum in Support, the parallel criminal investigation prohibits these

named Defendants meaningful participation in the civil suit and any forced participation

severely damages their Constitutional rights and protections in the criminal matter.

           As such, Officer Kirkman, joined by the remaining Defendants, respectfully

submits that the on-going, parallel criminal investigation by federal authorities profoundly

limits their ability to properly participate in the litigation of the instant matter and a stay is

mandated by the interests of justice.




1Affidavit of Counsel Scott with Exhibits A- H, was filed in support of Defendants’
Opposition to Motion to Exclude Expert and was drafted to Support both Motions. (see,
EFC No. 32-1 through 32-8).


Doc #463
                                  Respectfully submitted.

                                  LAW OFFICES OF CHRISTY L. SCOTT, LLC

                           By:    s/Christy L. Scott________________
                                  Christy L. Scott, Federal ID No. 6215
                                  Post Office Box 1515, 108 Carn Street
                                  Walterboro, SC 29488
                                  (843) 782-4359

                                  ATTORNEY FOR DEFENDANTS
                                  Cody C. Kirkman, Individually and as an Officer of
                                  Town of Bluffton Police Department; Amber
                                  Swinehamer, (mistakenly spelled Swinehammer),
                                  Individually and as an Officer of Town of Bluffton
                                  Police Department; Lindsey Gibson, sued individually
                                  and as a former police officer of the Bluffton Police
                                  Department, and the Town of Bluffton Police
                                  Department

September 30, 2020

Walterboro, South Carolina


                              Certification of Consultation

Although this Motion is exempted from the consultation requirements of Paragraph 3 of
the Scheduling Order and Local Rule 7.02 (D.S.C.), prior to filing this Motion, Defendants
engaged in consultation with opposing Counsel by letter/email on September 3, 2020 and
through a telephone conference with Mr. Bax on September 22, 2020, but Plaintiff is
unable to consent to same.

                           By:    s/Christy L. Scott________________
                                  Christy L. Scott, Federal ID No. 6215




Doc #463
